CLEAN ENERGY TECHNOLOGIES, INC.

CREDIT AGREEMENT AND PROMISSORY NOTE

This CREDIT AGREEMENT  AND PROMISSORY NOTE  (this  “Agreement”)  dated  as  of
 December

31,  2016  is  made  by  and  between  Clean  Energy  Technologies,  Inc.,  a
 Nevada  corporation  (the

“Company”)  and  Megawell  USA  Technology  Investment  Fund  I  LLC,  a
 Wyoming  limited  liability

company in formation (“Lender”).

RECITALS

WHEREAS on or about March 15, 2016 the Company and  Peak One Opportunity Fund,
L.P., a

Delaware limited partnership (“Peak One”) entered into a Securities Purchase
Agreement dated March

11, 2016 (the “SPA”).

WHEREAS  pursuant  to  the  SPA,  on  March  15,  2016  Peak  One  subscribed
 for  and  purchased

from  the  Company  and  the  Company  issued  to  Peak  One  a  Convertible
 Debenture  dated  March  15,

2016 in the original stated principal amount of $75,000.00 (the “Peak One
Debenture”).

WHEREAS the Company issued a notice of redemption of the Peak One Debenture and,
pursuant

to an Escrow Funding Agreement, the Company assigned its rights under such
redemption to Red Dot

Investment, Inc., a California corporation (“Red Dot”), Red Dot acquired the
Peak One Debenture, and

the Company and Red Dot or an associate of Red Dot amended the Peak One
debenture as held by Red

Dot (or such associate) (the Peak One Debenture, as so amended, the “Master
Debenture”).

WHEREAS Lender has acquired the Master Debenture from Red Dot.

WHEREAS  on  or  about  June  6,  2016,  July  6,  2016,  and  August  15,
 2016,  respectively,  the

Company issued the following securities (collectively the “Notes”):  (1) a 12%
Convertible Note in the

original principal amount of $87,500.00 to EMA Financial, LLC, a Delaware
limited liability company

(“EMA”),  (2) a Convertible Promissory Note in the original principal amount of
$77,750.00 to Auctus

Fund  LLC,  a  Delaware  limited  liability company  (“Auctus”),  and  (3)  a
 12%  Convertible  Promissory

Note  in  the  original  principal  amount  of  $57,000.00  to  JSJ
 Investments,  Inc.,  a  Texas  corporation

(“JSJ” and, together with Auctus and EMA, the “Additional Noteholders”) .

WHEREAS the Company intends to redeem all of the Notes or to repay all or
substantially all of

the amounts owed to the Additional Noteholders under the Notes, pursuant to
which the Company will

pay amounts of $89,401.98, $97,506.38 and $86,079.37, respectively (the “Note
Payment Amounts”).

WHEREAS the Company does not presently have the funds to pay the Note Payment
Amounts.

WHEREAS  the  Company  would  like  to  borrow  additional  amounts  from  the
 Lender  for  the

Company’s operating capital needs (“Additional Advance Amounts”), which advances
would be at the

sole and absolute discretion of Lender.

WHEREAS  Lender  has  deposited  in  escrow  with  Richardson  &  Maloney  LLP
 (the  “Escrow

Holder”)  certain  funds  that  may  be  advanced  to  or  for  the  benefit  of
 the  Company  as  Note  Payment

Amounts or as Additional Advance Amounts (the “Escrow”).

WHEREAS, as a condition to the advance of any amount from Escrow relating to
Note Payment

Amounts, the Company agrees to assign to Lender all of the Company’s rights to
redeem, repurchase,





reacquire,  repay  or  otherwise  satisfy  any  associated  Note  and  agrees
 that  Lender  shall  otherwise  be

subrogated to all of the rights of the lender under any Note repaid with funds
advanced by Lender.

WHEREAS,  pursuant  to  the  instructions  of  Lender  and  the  Company
contained  herein,  Lender

and  the  Company  are  instructing  the  Escrow  Holder  to  disburse  funds
 from  the  Escrow  to  fund  the

entirety  of  the  Note  Payment  Amounts  and  all  costs,  expenses,  fees  or
 other  charges  arising  in

connection with or relating to the Notes or payment of the Note Payment Amounts,
the assignment of

the   Company’s   rights   relating   thereto,   the   amendment   thereof
  once   acquired   by   Lender,   this

Agreement, the transactions contemplated herein, including the Financing Fee (as
defined below) and

any costs, expenses, or other fees relating to the Notes, payment of the Note
Payment Amounts, or the

enforcement or collection of any amounts advanced hereunder, and any other
expense for or on account

of the Company for which an agent of the Company may request an advance,
provided such advance

is  approved  by  Lender,  Red  Dot,  the  Executive  Chairman  of  the
 Company,  or  the  Escrow  Holder

(collectively, the “Ancillary Note Expenses”).

WHEREAS, pursuant to additional instructions of Lender or Red Dot, as Lender’s
agent hereby

expressly authorized for such purpose, Lender may further instruct the Escrow
Holder to disburse funds

from  the  Escrow  to  fund Additional  Advance  Amounts  and any and  all
 costs,  expenses,  fees  or other

charges  arising  in  connection  with  or  relating  to  such  Additional
 Advance  Amounts  or  repayment  of

the Additional Advance Amounts, this Agreement, the transactions contemplated
herein, including the

Financing  Fee  and  any  costs,  expenses,  or  other  fees  relating  to  the
 Additional  Advance  Amounts,

repayment  of  the  Additional  Advance  Amounts,  or  the  enforcement  or
 collection  of  any  amounts

advanced  hereunder,  and any other  expense  for  or  on  account  of  the
 Company  for  which  an  agent  of

the  Company may request  an  advance,  provided  such  advance  is  approved
 by  Lender  or  Red  Dot,  as

Lender’s  agent  hereby  expressly  authorized  for  such  purpose
 (collectively,  the  “Ancillary  Advance

Expenses” and, together with the Ancillary Note Expenses, the “Ancillary
Expenses”).

WHEREAS Lender and the Company have agreed that Lender will, where possible,
acquire the

rights of the Company with respect to any Note and acquire any acquired Note
through Escrow or will

otherwise be subrogated to the rights of any Note holder  and that Lender will
not purchase such Note

from the Company; provided, however, that where such an assignment of rights and
acquisition of an

outstanding Note is not possible, then Lender shall be so subrogated and the
amount and rights of such

Note Payment Amounts and Ancillary Note Expenses shall be deemed an additional
advance under the

Master Debenture and such Note Payment Amounts shall be added to the outstanding
principal of the

Master Debenture.

WHEREAS Lender and the Company have agreed that Lender is acquiring any Note
acquired as

a good faith purchaser for value and a holder in due course, but Lender does not
acquire any Note with

any representation or warranty from an Additional Noteholder other than as
implied by the Additional

Noteholder to the Company, as assignor, with respect to its ownership of the
Note.

WHEREAS Lender and the Company have agreed to amend any acquired Note or the
subrogated

rights of Lender in respect thereof, once acquired by Lender or once Lender is
subrogated thereto, (a)

to have a fixed conversion price of $.005 per share, subject to the provisions
for adjustment provided

for  in  the  Master  Debenture,  as  amended,  (b)  to  have  a  fixed
 interest  rate  of  ten  percent  (10%)  per

annum with respect to both the Note Payment Amount and any Ancillary Note
Expenses (in each case

with  a  minimum  10%  yield  in  the  event  of  payoff  or  conversion  within
 the  first  year),  as  provided

herein,   all   such   expenses   to   be   for   the   account   of   and   the
  responsibility   of   the   Company,

notwithstanding  that  Lender  may  advance  sums  to  pay  for  them,  the
 amount  of  such  Ancillary  Note

2





Expenses  to  constitute  additional  principal  under  the  a  Note  so
 acquired,  as  amended,  and  (c)  as

otherwise provided herein.

WHEREAS  Lender  and  the  Company  have  agreed  that,  with  respect  to  any
 Note  Advance

Amount or Ancillary Note Expense that relates to a Note that is not acquired by
Lender, such amounts

shall be added to the principal amount of the Master Debenture.

WHEREAS  Lender  and  the  Company have  agreed  that,  with  any  Additional
 Advance  Amount

or Ancillary Advance Expense shall be added to the principal amount of the
Master Debenture.

WHEREAS  Lender  and  the  Company  have  further  agreed  that,  in  the  event
 Lender  is  not  the

holder  of  the  Master  Debenture,  this  Agreement  shall  constitute  a
 Promissory  Note  with  terms  and

conditions  identical to  the Master  Debenture,  mutatis  mutandis.   In  such
event,  any references  herein

to the Master Debenture shall be to this Agreement, mutatis mutandis.

AGREEMENT

NOW,  THEREFORE,   in   consideration   of   the   premises   and   for   other
  good   and   valuable

consideration,  the  receipt  and  sufficiency  of  which  are  hereby
 acknowledged,  the  parties  to  agree  as

follows:



1.

Recitals;  Terms.   The  foregoign  Recitals  are  incorproated  herin  by
 refernce  as  if  set

forth fully herein and, in accodance with Section 622 of the California Evidence
Code, the facts recited

in the Recitals are conclusively presumed to be true as between the parties
hereto, or their successors

in interest.  Capitalized terms used but not defined in this Agreement shall
have the meanings ascribed

thereto in the Master Debenture (including any terms incorproated by reference
therein).



2.

Escrow Deposit; Note Assignment; Promise to Pay.



(a)

Lender  has  designated  and  hereby  reaffirms  such  designation,  from  funds
 on

deposit in Escrow with the Escrow Holder, sufficient funds to pay the Note
Payment Amounts

and  pay  any  Ancillary  Note  Expenses.   The  total  of  such  amounts  (the
 “Additional  Owed

Principal  Amount”)  shall  be  as  set  forth  in  a  schedule  (the  “Loan
 Schedule”)  prepared  and

updated by Lender or Red Dot, as Lender’s agent hereby expressly authorized for
such purpose,

from time to time and that may be appended or re-appended by Lender or Red Dot,
as Lender’s

agent hereby expressly authorized for such purpose, to the Master Debenture (or
a copy thereof

if  Lender  does  not  receive  the  original  of  the  Master  Debenture).
  The  parties  agree  that  the

Loan  Schedule,  as  prepared  by  Lender  or  Red  Dot,  as  Lender’s  agent
 hereby  expressly

authorized  for  such  purpose,  from  time  to  time  and  whether  or  not
 appended  to  the  Master

Debenture  (or  a  copy  thereof),  shall  conclusive  evidence  of  the
 Additional  Owed  Principal

Amount.



(b)

The Company represents and warrants to Lender that the Company has or will

reach  consensual  terms  with  the  Additional  Noteholders  for  redemption
 or  repayment  of  the

Notes.



(c)

To the maximum extent possible, the Company hereby assign to  Lender all of

the  Company’s  rights  to  repurchase  the  Notes  and  otherwise  agrees  that
 Lender  shall  be

subrogated to the rights of any Note prepaid with funds advanced by Lender.

3









(d)

To induce Lender to acquire or repay the Notes, the Company agrees to pay to

Lender  a  fee  of  $10,000.00  (the  “Financing  Fee”)  with  respect  to  the
 Note  Payment  Amount

of each Note and each Additional Advance Amount, with the amount of the
Financing Fee to

be included as an Ancillary Expenses.



(e)

In  consideration  of  the  foregoing,  the  Company  hereby  agrees  to  repay
 to

Lender,  in  accordance  with  the terms  and conditions  of the  Master
 Debenture, the  Additional

Owed  Principal  Amount,  together  with  interest  accrued  thereon  and  other
 amounts  owing  in

connection  therewith, as  any such  amounts  be  due  and  owing and  whether
 or  not  reflected  in

the Loan Schedule.



3.

Escrow Deposit; Additional Advance Amounts; Promise to Pay.



(a)

Lender, directly or through its agent hereby expressly authorized therefor, Red

Dot,  may  designate,  from  funds  on  deposit  in  Escrow  with  the  Escrow
 Holder,  funds  to  pay

Additional  Payment Amounts and Ancillary Additional Expenses.   The total of
such amounts

(the “Second Additional Owed Principal Amount”) shall be as set forth in the
Loan Schedule

prepared  and  updated  by  Lender  or  Red  Dot  from  time  to  time  and
 that  may  be  appended  or

re-appended to the Master Debenture (or a copy thereof, including if Lender does
not receive

the  original  of the  Master Debenture).   The  parties  agree  that  the  Loan
 Schedule,  as  prepared

by Lender  or  Red  Dot,  as Lender’s  agent  hereby expressly authorized  for
 such  purpose,  from

time  to  time  and  whether  or  not  appended  to  the  Master  Debenture  (or
 a  copy  thereof),  shall

conclusive evidence of the Second Additional Owed Principal Amount.



(b)

In  consideration  of  the  foregoing,  the  Company  hereby  agrees  to  repay
 to

Lender,  in  accordance  with  the  terms  and  conditions  of  the  Master
 Debenture,  the  Second

Additional Owed Principal Amount, together with interest accrued thereon and
other amounts

owing  in  connection  therewith,  as  any  such  amounts  be  due  and  owing
 and  whether  or  not

reflected in the Loan Schedule.



4.

Note Escrow Instruction.  Lender and the Company hereby jointly instruct the
Escrow

Holder  to  disburse  funds  from  the  Escrow  to  fund  the  entirety  of  the
 Note  Payment  Amounts  and  to

pay  from  the  Escrow  Account  any  and  all  Ancillary  Note  Expenses,
 inculding  the  legal  expenses

incurred in connection with the preparation of this Agreement and the expenses
of the Escrow Holder.

At the request of the Escrow Holder, Lender or Red Dot, as Lender’s agent hereby
expressly authorized

for  such  purpose,  shall  confirm  in  writing  the  Escrow  Holder’s  payment
 of  Ancillary  Note  Expenses

and Escrow Holder’s authortiy threfor, though no such confirmation shall be
required, it being agreed

between  the  parties  that  the  Escrow  Holder  shall  have  the  authority to
 pay such  expenses  as  they are

invoiced.



5.

Additional  Advance  Escrow  Instructions.    Lender,  directly  or  through
 its  agent

hereby expressly authorized therefor, Red Dot, may in the future instruct the
Escrow Holder to disburse

funds  from  the  Escrow  to  fund  Additional  Advance  Amounts  and  to  pay
 from  the  Escrow  Account

Ancillary Additional Expenses, inculding the legal expenses and the expenses of
the Escrow Holder.



6.

Events of Default.  In addition to the Events of Default listed in the Master
Debenture,

the  occurrence  of  any  of  the  following  shall  also  constitute  an
 “Event  of  Default”  under  the  Master

Debenture and this Agreement:

4









(a)

Failure  to  Pay.    The  Company  shall  fail  to  pay  when  due  any
 outstanding

amount owed under the Master Debenture;



(b)

Cross  Default.   A  default  shall  occur  in  any  other  obligation  of  the
 Company

to pay money or to perform an obligation when due;



(c)

Voluntary  Bankruptcy  or  Insolvency  Proceedings.    The  Company  shall  (i)

apply for or consent to the appointment of a receiver, trustee, liquidator or
custodian of itself or of all

or  a  substantial  part  of  its  property,  (ii)  be  unable,  or  admit  in
 writing  its  inability,  to  pay  its  debts

generally as  they mature, (iii) make  a  general  assignment  for  the  benefit
 of its  or  any of its  creditors,

(iv) be dissolved or liquidated, (v) become insolvent (as such term may be
defined or interpreted under

any  applicable  statute),  (vi)  commence  a  voluntary  case  or  other
 proceeding  seeking  liquidation,

reorganization  or  other  relief  with  respect  to  itself  or  its  debts
 under  any  bankruptcy,  insolvency  or

other  similar  law  now  or  hereafter  in  effect  or  consent  to  any  such
 relief  or  to  the  appointment  of  or

taking possession of its property by any official in an involuntary case or
other proceeding commenced

against it, or (vii) take any action for the purpose of effecting any of the
foregoing; or



(d)

Involuntary  Bankruptcy   or   Insolvency   Proceedings.     Proceedings   for
  the

appointment of a receiver, trustee, liquidator or custodian of the Company or of
all or a substantial part

of the property thereof, or an involuntary case or other proceedings seeking
liquidation, reorganization

or  other  relief with  respect  to  the  Company or  the  debts  thereof under
 any bankruptcy,  insolvency or

other similar law now or hereafter in effect shall be commenced and an order for
relief entered or such

proceeding shall not be dismissed or discharged within thirty (30) days of
commencement.



7.

Rights  of  Lender  upon  Default.   In  addition  to  any  remedies  listed  in
 the  Master

Debenture  or  available  at  law  or  in  equity,  upon  the  occurrence  and
 during  the  continuance  of  any

Event  of  Default  (and  giving  effect  to  any  applicable  cure  periods)
 and  at  any  time  thereafter  during

the  continuance  of  such  Event  of  Default,  Lender  may declare  all
 amounts  payable  under  the  Master

Debenture  to  be  and  become  immediately  due  and  payable,   whereupon
 such  amounts  shall  be

immediately  due  and  payable  in  full.   In  addition  to  the  foregoing
 remedies,  upon  the  occurrence  or

existence  of  any  Event  of  Default,  Lender  may  exercise  any  other
 right  power  or  remedy  otherwise

permitted to it by law, either by suit in equity or by action at law, or both.



8.

No Assignment by the Company.  Neither this Agreement nor the Master Debenture

nor any of the rights, interests, or obligations of the Company hereunder or
thereunder may be assigned,

in whole or in part, by the Company, including by operaiton of law,  without the
prior written consent

of Lender.



9.

Waiver  and  Amendment.    Any  provision  of  this  Agreement  may  be
 amended,

waived, or modified upon the written consent of Company and the Lender, directly
or through its agent

hereby expressly authorized therefor, Red Dot.



10.

Notices.

All    notices,    requests,    demands,    consents,    instructions,    or
   other

communications  required  or  permitted  hereunder  shall  be  in  writing  and
 faxed,  emailed,  mailed,  or

delivered to each party at  the respective addresses of the parties  provided
for  such purpose.   All such

notices and communications will be deemed given when sent to an address of the
reciptient.  Any party

hereto may by notice so given change its address for future notice hereunder.



11.

Payment.  Payment shall be made in lawful tender of the United States.

5









12.

Expenses.   If action is instituted to collect  on the  Master Debenture or to
enforce any

right  under  this  Agreement,  the  prevailing  party  shall  pay  all  costs
 and  expenses,  including,  without

limitation, attorneys’ fees and costs, incurred in connection  with such action.



13.

Governing Law.  All questions concerning the construction, validity, enforcement
and

interpretation of this Agreement shall be governed by and construed and enforced
in accordance with

the internal laws of the State of Nevada, without regard to the principles of
conflicts of law thereof.



14.

Arbitration;  Waiver  of  Right  to  Trial  by  Jury.   Any dispute,
 controversy  or  claim

arising  from  or  connected  with  this  Agreement,  including  one  regarding
 the  existence,  validity  or

performance of this Agreement or the Master Debenture (a “Dispute”) shall be
referred to and finally

resolved  by  arbitration  under  the  expedited  commercial  arbitration  rules
 of  Pan  Pacific  Arbitration.

TO  THE  FULLEST  EXTENT  PERMITTED  BY  APPLICABLE  LAW,  EACH  PARTY  HERETO

HEREBY  IRREVOCABLY  WAIVES  ANY  AND  ALL  RIGHT  TO  TRIAL  BY  JURY  IN  ANY

LEGAL  PROCEEDING   ARISING   OUT   OF   OR   RELATING   TO   THIS   AGREEMENT,
  THE

MASTER    DEBENTURE,    OR    THE    TRANSACTIONS    CONTEMPLATED    HEREBY
   OR

THEREBY.



15.

Usury Limitations.  It is the intention of the Company and Lender to conform
strictly

to applicable usury laws.  Accordingly, notwithstanding anything to the contrary
in this Agreement or

the Master Debenture, amounts deemed to constitute interest under applicable law
and contracted for,

chargeable,  or  receivable  under  this  Agreement  or  under  the  Master
 Debenture  shall  under  no

circumstances,  together  with   any  other   interest,  late   charges,   or
  other   amounts   which   may  be

interpreted to be interest contracted for, chargeable, or receivable hereunder
or thereunder, exceed the

maximum  amount  of  interest  permitted  by  law,  and  in  the  event  any
 amounts  were  to  exceed  the

maximum  amount  of  interest  permitted  by  law,  such  excess  amounts  shall
 be  deemed  a  mistake  and

shall either be reduced immediately and automatically to the maximum amount
permitted by law or, if

required to comply with applicable law, be canceled automatically and, if
theretofore paid, at the option

of  Lender,  be  refunded  to  the  Company or  credited  on  the  principal
 amount  of  the  Master  Debenture

then outstanding.

[Remainder of page intentionally left blank]

6





IN WITNESS WHEREOF, the Company and Lender have each caused this Credit
Agreement and

Promissory Note  to signed  by their  duly appointed and authorized  officers
 as the act and  deed of such

company as of the date first written above.

CLEAN ENERGY TECHNOGIES, INC.,

a Nevada corporation

By:

Kambiz Mahdi

Chief Executive Officer

MEGAWELL USA TECHNOLOGY

INVESTMENT FUND I LLC,

a Wyoming limited liability company in formation

By:

Morris Lu

Managing Director

7



